Citation Nr: 0120189	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  98-14 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for central disc 
herniation, with degenerative osteoarthritis of the lumbar 
spine (previously rated as lumbar spondylosis) (low back 
disorder herein), currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from June 1970 to 
June 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
VA RO, which assigned an increased rating, to a 20 percent 
evaluation, for the veteran's service-connected low back 
disorder as presently characterized.  

It is noted that while the veteran initially pursued a claim 
of service-connection for hyperlipidemia, claimed as elevated 
blood cholesterol levels, a VA RO rating decision of January 
1996 granted service connection for coronary artery disease 
"with high blood pressure and high cholesterol," (finding 
clear and unmistakable error in a prior RO decision denying 
an original claim).  Additionally, the veteran initiated an 
appeal of the January 1996 rating decision's assignment of a 
10 percent rating for hiatal hernia.  However, no timely 
appeal was taken as to these issues, and, accordingly, they 
are not before the Board.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.200 (2000).  

It is also noted that the veteran's appeal initially included 
a claim for an increased rating for service-connected PTSD 
(formerly characterized as generalized anxiety reaction).  
Later, he raised the issue of entitlement to an earlier 
effective date for the assignment of the 30 percent 
evaluation.  However, both of these two claims were withdrawn 
by the veteran in written statements of March and July 1997.  
Additionally, a June 1999 letter from the veteran expressed 
his intention to withdraw his claim of service connection for 
diabetes mellitus.  Accordingly, these matters are no longer 
on appeal before the Board.  38 C.F.R. § 20.204(b) (2000).  

April and June 1999 letters from the veteran unequivocally 
withdrew his request for a personal hearing at the RO.  
Accordingly, no action in this regard is indicated.  


REMAND

The Court has held that contemporaneous VA medical 
examinations must be provided in order to fulfill the VA's 
duty to assist, especially where either the veteran claims an 
increase in symptomatology of service-connected disability 
since the time of the last examination, or the available 
evidence is too old to adequately evaluate the current state 
of the condition.  See Olson v. Principi, 3 Vet.App. 480, 482 
(1992).  In the instant case on appeal, a Remand is needed 
for the latter reason, as well as others detailed below.  

The veteran is service connected for a low back disorder 
presently diagnosed as central disc herniation, with 
degenerative osteoarthritis of the lumbar spine.  While he 
has only vaguely asserted that this disability warrants an 
evaluation in excess of 20 percent on account of low back 
pain, which radiates into the lower extremities, the Board 
notes that the veteran was last provided a VA joints or 
orthopedic examination in July 1997.  Significantly since 
then, in September 1998, the veteran underwent bilateral 
laminotomy surgery, at the lumbar discs 4-5.  Later, in July 
1999, the RO confirmed the current 20 percent evaluation on 
the basis of the September 1998 postoperative hospital 
discharge summary (as well as the two-year old VA examination 
report), which noted the veteran's immediate post-surgery 
comment that his leg pain and low back symptomatology had 
"greatly improved."  Post-surgery VA treatment records are 
not on file, however, and the veteran's statements made on 
hospital discharge in September 1998 provide little useful 
information for the equitable evaluation of his claim on 
appeal, as detailed further below.  

The July 1997 VA examination report shows diagnoses of 
central disc herniation extending to the left lateral neural, 
with air vacuum phenomenon between L4-L5; apparent 
impingement of the left neural nerve root sheath; narrowing 
of the spinal canal between L4-L5; central disc herniation, 
indenting the thecal sac and presence of air vacuum 
phenomenon between L5-S1; as well as, degenerative 
osteoarthritis at L3, L4, and L5 region.  The examiner noted 
that the veteran was able to sit for only 10 minutes or so 
before he experienced increased back pain and discomfort, 
symptoms which he also experiences on walking or standing.  
While the veteran's claims file was reviewed, it remains 
unclear as to whether or not a September 1997 magnetic 
resonance imaging (MRI) report was then on file at VA.  This 
report, received at the VA RO months later, indicates the 
above diagnoses, with a VA radiologist's opinion that while 
the veteran has degenerative disease throughout the spine, 
worse at the L4-5 level, the veteran's "primary problem was 
[his] congenitally short pedicles."  The import of this 
statement remains unascertained, as does the etiology of any 
low back neurologic disorder.  

The Board is of the opinion that the veteran should be 
afforded thorough and contemporaneous VA orthopedic and 
neurologic examinations-after more recent VA treatment 
records are obtained for review by the examiners.  The VA 
examination should include a review of his claims file and 
past clinical history, with particular attention to any 
significant interval medical history since the September 1998 
back surgery.  See also, Suttman v. Brown, 5 Vet. App. 127, 
128 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).   

Additionally, the future VA orthopedic and neurologic 
examination report must not only include a review and 
consideration of all of the available treatment records-to 
include those dated since September 1998 to the present, and 
identification of symptoms of service-connected disability 
apart from non-service-connected (congenital) disorders, but 
other additional factors as well.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court indicated that examinations of the 
joints must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40 and 4.45, including consideration of 
limitation of movement, weakened movement, pain, and painful 
motion, limitation of use, excess fatigability and 
incoordination, as well as such factors during any flare-ups.  

The veteran's service-connected low back disorder is rated 
under Diagnostic Code 5293.  In VAOPGCPREC 36-97 (Dec. 12, 
1997), VA Office of the General Counsel determined that 
Diagnostic Code 5293 (intervertebral disc syndrome) is 
predicated upon limitation of motion, and, thus, 38 C.F.R. §§ 
4.40 and 4.45 must be considered in conjunction with a 
disability being evaluated under that Diagnostic Code.  This 
necessary consideration was not given on VA examination in 
July 1999, nor was the veteran advised of this legal 
requirement in the July 1999 supplemental statement of the 
case (SSOC).  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by VCAA, a 
remand in this case is required, to include compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
RO has not yet considered whether any additional notification 
or development action is required solely due to VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, as well as for 
necessary reasons listed above, the instant Remand is 
required.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for any low back disorder, pain, or 
other low back related symptomatology, 
from September 1998 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records, dated from September 
1998 to the present.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to obtaining copies of 
any such records.  

2.  The veteran should be scheduled for 
both VA orthopedic and neurologic 
examinations in order to specifically 
determine the current severity of the 
veteran's service-connected central disc 
herniation, with degenerative 
osteoarthritis of the lumbar spine.  Any 
necessary studies should be conducted, 
including current X-ray studies and 
complete range of motion studies.  The 
claims folder must be made available to 
the examiners for use in the study of the 
veteran's case.

The veteran's complaints should be 
recorded in full, and the orthopedic 
examiner should obtain a detailed history 
regarding any pain, limitation of motion 
due to pain, weakened movement, excess 
fatigability with use, incoordination, 
painful motion and pain with use, and 
determine whether the service-connected 
low back disability exhibits pain with 
use, weakened movement, excess 
fatigability or incoordination. These 
determinations should, if feasible, be 
expressed in terms of degrees of 
additional range of motion loss due to 
any pain with use, weakened movement, 
excess fatigability or incoordination. 
The examiner should also express an 
opinion as to the medical probability 
that there would be additional limits on 
functional ability during flare-ups and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups. If this is 
not feasible, this should be so stated.

The VA neurologic examiner should specify 
the etiology and severity of any 
neurologic disorder found on examination, 
to include any "congenitally short 
pedicles" as noted in the September 1997 
MRI, as well as any symptoms compatible 
with sciatic neuropathy, with a statement 
as to whether the veteran is as likely as 
not to have little intermittent relief as 
a result of any neurologic disorder which 
is due to service-connected low back 
disability. 

Each examiner should also specify 
symptoms associated with service-
connected disability, apart from any non-
service-connected disability or 
congenital abnormality-to include any 
"congenitally short pedicles" as noted 
in the September 1997 MRI, in a clear, 
concise statement of the etiology of all 
low back and related pathology, including 
the etiology of any nerve or neurologic 
disorder.  All findings should be listed 
in detail, with explanation and reference 
to supporting evidence.

3.  Thereafter, the RO should review the 
obtained VA examination report(s) to 
ensure resolution of the matters raised 
in this Board Remand, and to conduct any 
further development either deemed 
warranted by the record, or as indicated 
on such VA examinations.  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for service-connected 
central disc herniation, with 
degenerative osteoarthritis of the lumbar 
spine, with consideration of DeLuca, 
supra.; 38 C.F.R. §§ 4.40 and 4.45; 
VAOPGCPREC 36-97 (Dec. 12, 1997).  

6.  If the decision remains adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case, which includes citation to 
DeLuca, supra., 38 C.F.R. §§ 4.40 and 
4.45; VAOPGCPREC 36-97 (Dec. 12, 1997), 
and afforded a reasonable opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration. Evidence recently 
submitted and not previously considered 
must be reviewed and cited in the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


